 Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.1 Filed 10/15/19 Page 1 of 24




                      UNITED STATES DISTRICT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DR. DERRICK COLEMAN,
Superintendent of the River Rouge School        Case No. 19-13034
District, DEBORAH HARPER, Trustee of            Hon:
the River Rouge School District Board of
Education, and the RIVER ROUGE
SCHOOL DISTRICT, a municipal school
district,

             Plaintiffs,

v.

MICHAEL E. DUGGAN, in his official
and individual capacities, THE CITY OF
DETROIT DEPARTMENT OF
TRANSPORTATION, a municipal
corporation, and OUTFRONT MEDIA
GROUP, a foreign limited liability
company,

             Defendants.


LUSK & ALBERTSON PLC
By: Robert Schindler (P70925)
       Anya M. Lusk (P78137)
Attorneys for Plaintiffs
409 East Jefferson, Ave., Fifth Floor
Detroit, MI 48226
(248) 258-2850 / Fax (248) 258-2851
rschindler@luskalbertson.com


        VERIFIED COMPLAINT FOR CIVIL RIGHTS VIOLATION,
          INJUNCTIVE RELIEF, DECLARATORY JUDGMENT,
                      AND OTHER RELIEF
 Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.2 Filed 10/15/19 Page 2 of 24




      Plaintiffs, DR. DERRICK COLEMAN, RIVER ROUGE SCHOOL

DISTRICT, and DEBORAH HARPER, file this Verified Complaint for Civil

Rights Violations, Injunctive Relief, Declaratory Judgment, and Other Relief, for

the following reasons:

                   PARTIES, JURISDICTION, AND VENUE

      1.     Dr. Derrick Coleman is the Superintendent of the River Rouge School

District and has held said position since May 28, 2012.

      2.     Deborah Harper is a Trustee of the River Rouge School District Board

of Education and a resident of the School District.

      3.     The River Rouge School District (“District”) is a general powers

school district, organized and operated pursuant to the Michigan Revised School

Code, MCL 380.1, et seq.

      4.     The District’s central administrative office is located at 1460 West

Coolidge Highway, River Rouge, Michigan 48218.

      5.     Defendant Michael Duggan (“Duggan”), is the Mayor of the City of

Detroit and, in his official capacity, as an individual, and under color of law, has

committed acts that violate Plaintiffs’ constitutional rights.

      6.     Defendant City of Detroit Department of Transportation (“DDOT”)

administers and operates the City of Detroit’s municipal bus system and is a

department organized and operated by the City of Detroit.


                                           2
 Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.3 Filed 10/15/19 Page 3 of 24




      7.     The offices of Duggan and DDOT are within the City of Detroit.

      8.     Defendant Outfront Media Group, LLC, (“Outfront”) is the exclusive

agent that handles DDOT’s advertising spaces on its buses throughout the City of

Detroit and surrounding areas, exercises substantial business in the State of

Michigan, and is located at 88 Custer Avenue, Detroit, MI 48202.

      9.     This Court has subject matter jurisdiction pursuant to 28 USC § 1331.

      10.    Venue is properly laid in this Court pursuant to 28 USC § 1391(b).

      11.    The amount in controversy exceeds $75,000.00, exclusive of interest

and costs.

                           FACTUAL ALLEGATIONS

      12.    Public schools in Michigan receive approximately 90% of their

general fund revenue from a foundation allowance, which distributes state funds to

each public school district on a per-pupil basis.

      13.    Distribution of the foundation allowance is determined by pupil

enrollment, with the majority of the foundation allowance for individual public

school districts being based upon pupil enrollment during the membership count

day in September; consequently, the vast majority of a public school district’s

general fund revenue directly reflects its pupil enrollment in September.

      14.    Dr. Derrick Coleman was hired by the District on May 28, 2012, and

the District has enjoyed an increase in student enrollment throughout his term.


                                          3
 Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.4 Filed 10/15/19 Page 4 of 24




      15.    Deborah Harper, as a Board member and as a taxpayer within the

District, has an interest in the outcome of this lawsuit as increased student

enrollment provides the District with increased funding which benefits the District,

its students, and the surrounding community as a whole.

      16.    The District’s growth resulted, in part, from Dr. Coleman’s

orchestration of an advertising program for the District wherein District

advertisements are featured on DDOT buses via a contract with Outfront.

      17.    The District has been advertising on DDOT busses since

approximately 2012.

      18.    The subject contracts between Outfront and the District, dated June

13, 2019, were for an advertising campaign orchestrated by Outfront to begin on

July 8, 2019, and concluding on September 1, 2019. (Exhibit A; Exhibit B).

      19.    On July 3, 2019, Outfront employee, Devin Holly, issued an email to

Dr. Coleman indicating the contracts could not be performed as agreed and the

School District’s advertisements would not be displayed on DDOT busses because,

“The Mayor of Detroit has decided for DDOT to run only Detroit Public Schools

advertising on the buses.”

      20.    Outfront took said action despite contractual terms requiring Outfront

to honor the contracts with the District through their entire term.




                                          4
 Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.5 Filed 10/15/19 Page 5 of 24




      21.    The termination of the parties’ contracts, coupled with the reality that

Dr. Coleman and the District strategically planned said advertising for purposes of

creating awareness of the attributes of the District throughout the advertising

campaign, damaged the District and its enrollment prospects when compared with

prior years; importantly, the termination was especially damaging to the District

because it occurred during the state-wide open enrollment period wherein public

schools actively enroll new students.

      22.    Notably, Outfront and Duggan held direct knowledge that the District

began advertising on DDOT advertising space via contracts with Outfront, or its

predecessor CBS Outdoor, since approximately 2012.

      23.    As a result, the District incurred monetary damages and opportunity

costs associated with diminished advertising space in metropolitan Detroit since

the date of Defendants’ breach.

      24.    To enumerate, Duggan, DDOT, and Outfront conspired and

collaborated to terminate and violate the subject contracts between the District,

contrary to state and federal law, in the following ways:

             a.    Duggan attempted to cast a negative light upon the District by

                   singling out and discussing the District’s bussing of school-




                                          5
    Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.6 Filed 10/15/19 Page 6 of 24




                    aged students residing in the City of Detroit to the District in

                    the State of the City speech on March 6, 2018.1

              b.    The State of the City speech occurred after Dr. Coleman

                    formulated and executed a bussing plan for District students

                    residing in the City of Detroit.

              c.    This led to an effort wherein on or around July 3, 2019, Duggan

                    instructed DDOT and Outfront to terminate their contracts with

                    the District.

              d.    In addition, due to Duggan’s direction, DDOT instructed

                    Outfront to decline to post advertisements for the District

                    despite a contract requiring Outfront to complete same

                    beginning July 8, 2019. (Exhibit B).

              e.    This is further evidenced by emails from Devin Holly, an

                    Account Executive for Outfront, to Dr. Coleman dated August

                    1, 2019, wherein he informed Dr. Coleman that Outfront did

                    not post District posters in metro Detroit since “our current

                    poster inventory in metro Detroit is limited for your specified

                    campaign dates.”



1
  The relevant portion of Duggan’s speech begins around the 9:20 mark at the
following link: https://www.youtube.com/watch?v=GXXhODF7hns

                                           6
 Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.7 Filed 10/15/19 Page 7 of 24




             f.    Notably, all of these actions occurred despite Dr. Coleman’s

                   numerous requests for adherence to the contracts.

                               INJUNCTIVE RELIEF

      25.    Plaintiffs petition the Court for a permanent injunction to prohibit

Defendants from continuing to violate Plaintiffs’ rights.

      26.    Plaintiffs seek to restore future contracts with Outfront and remedy

the violation of constitutional rights perpetuated by Defendants under color of law.

      27.     Plaintiffs request that the Court enter permanent injunctive relief

based on the fact that Duggan and DDOT created a designated public forum by

advertising space on DDOT buses pursuant to the First Amendment of the United

States and Michigan Constitutions and applicable to DDOT and Duggan via the

Fourteenth Amendment of the United States and Michigan Constitutions. (Exhibit

A, p. 4, ¶ 13).

      28.    The District has and will continue to suffer irreparable injury because

Defendants’ actions have frustrated the District’s student enrollment efforts, to

which a substantial portion of the District’s funding is tied, and, absent Court

intervention, Defendants will continue to frustrate the District’s student enrollment

efforts in the coming years.




                                          7
 Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.8 Filed 10/15/19 Page 8 of 24




      29.     There are no remedies available at law which can compensate the

District for the loss of student enrollment in the 2019-2020 school year or

thereafter.

      30.     The balance of hardships weighs heavily in the District’s favor. Upon

information and belief, Defendants have prohibited the District from advertising

through DDOT in an effort to raise student enrollment in the Detroit Public

Schools Community District. However, prohibiting the District from advertising

cannot guarantee students residing in City of Detroit will attend local public

schools instead of seeking their education in one of the many surrounding school

districts. In contrast, prohibiting the District from advertising has already caused a

decline in new student enrollment compared to previous years.

      31.     The public interest would not be disserved by a permanent injunction.

Consistent with certain portions of the Revised School Code, MCL 380.1, et seq.,

K-12 students are not required to attend local public schools but may, instead,

attend other school districts located within their county or a neighboring county.

By advertising, the District is ensuring students within the City of Detroit are

aware of their choices.




                                          8
 Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.9 Filed 10/15/19 Page 9 of 24




                FIRST AMENDMENT PROTECTED SPEECH

      32.     On June 13, 2019, DDOT agreed to contract with the District wherein

District advertisements were to be featured in an advertising campaign beginning

on July 8, 2019, and continuing through September 1, 2019.

      33.     DDOT has a policy and practice of accepting a wide array of

advertisements for publication on its buses, including those which concern

political, religious, or social issues. (Exhibit A, p. 4, ¶ 13).

      34.     Specifically, DDOT is currently providing advertising space on their

buses to a charter school company that has charter schools located within the City

of Detroit.

      35.     Thus, DDOT’s policy includes the acceptance of both political and

public issue advertisements, and advertisements of and from public school entities.

      36.     Defendants’ removal of the District’s advertisements from DDOT

buses evince a scheme by Defendants to breach the subject contracts via illegal

content and viewpoint discrimination, in violation of the First Amendment.

      37.     It is clear Plaintiffs will be prohibited by Defendants from future

advertisements on DDOT buses, in violation of the First Amendment, unless this

Court grants injunctive relief.




                                           9
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.10 Filed 10/15/19 Page 10 of 24




                              DECLARATIVE RELIEF

       38.      An actual and substantial controversy exists between Plaintiffs and

Defendants as to their respective legal rights and duties. Plaintiffs contend they

face threat of continued future harm if they are prohibited from contracting with

Outfront to advertise on DDOT buses. Defendants will continue to violate and

abide by their decision to prohibit advertising from the District, including future

advertising contracts, if this Honorable Court does not hold the Defendants’

actions to be unconstitutional and illegal.

       39.      In violating Plaintiffs’ rights under the U.S. and Michigan

constitutions, Defendants have acted and will continue to act under color of law.

       40.      Plaintiffs are entitled to a declaration that a First Amendment

deprivation via the actions of Duggan, DDOT, and Outfront is unconstitutional on

its face.

   COUNT I: 42 USC § 1983 – FIRST AMENDMENT OF THE UNITED
  STATES CONSTITUTION (DEFENDANT DUGGAN IN HIS OFFICIAL
    AND INDIVIDUAL CAPACITIES AND UNDER COLOR OF LAW)

       41.      The foregoing paragraphs are repeated and incorporated as if fully set

forth herein.

       42.      The First Amendment of the U.S. Constitution states, in pertinent part:

“Congress shall make no law. . . abridging the freedom of speech . . .”




                                           10
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.11 Filed 10/15/19 Page 11 of 24




      43.    Duggan and DDOT created a designated public forum by accepting a

wide array of advertisements for DDOT buses, the acceptance of which was

generally unrelated to the geographical, commercial, social, or political message

encapsulated by such advertisements.

      44.    The policy, custom, and practice of DDOT is to make advertising

space on DDOT buses generally available for advertising purposes to an entire

class of speakers.

      45.    The District’s speech is compatible with the forum created by DDOT

because the District advertises itself as a viable option for both students in the City

of Detroit and students outside of its borders. The acceptability of Plaintiffs’

advertising is demonstrated by the fact that DDOT allowed Plaintiffs to advertise

on its busses for years prior to the mandate from Duggan.

      46.    Duggan’s basis for restricting DDOT advertising space to the Detroit

Public Schools Community District, to the exclusion of other school districts,

including the District, is not a restriction that ties directly to the purpose of the

forum and, therefore, illegally restricts the District’s First Amendment speech.

      47.    Duggan’s actions constitute viewpoint discrimination in that the

District’s advertising was removed from DDOT’s buses, contrary to its contractual

obligations, yet the Detroit-based charter school company Cornerstone Schools

was allowed to advertise on Defendant DDOT buses.


                                          11
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.12 Filed 10/15/19 Page 12 of 24




      48.     Further, Defendant Duggan’s actions demonstrate the existence of

“unbridled discretion in the hands of a government official” that effectuate

viewpoint discrimination, particularly directed at the District’s efforts to advertise

on DDOT buses pursuant to the contracts between the District and Outfront.

Shuttlesworth v City of Birmingham, 394 US 147, 150-151; 89 SCt 935; 22 LEd2d

162 (1969).

      49.     Duggan’s actions effectively mandate a prior restraint on the District’s

First Amendment right to advertise in the described designated public forum.

      50.     Duggan’s State of the City comments on March 6, 2018 reveal his

plan to use City of Detroit resources to curtail the District’s First Amendment

speech.

      51.     Duggan’s actions noted herein were performed under the color of law

and with intent to violate the First Amendment rights of the Plaintiffs by abridging

their right to free speech.

      52.     Duggan violated the First Amendment by illegally directing DDOT

and Outfront to terminate the parties’ contract.

      53.     Duggan has, intentionally or with reckless disregard for Plaintiffs’

rights, engaged in content and viewpoint discrimination against Plaintiffs by

abridging the District’s First Amendment right to advertise in favor of, among

others, Cornerstone Schools.


                                          12
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.13 Filed 10/15/19 Page 13 of 24




       54.      Plaintiffs’ right not to be discriminated against on the basis of content

and viewpoint was firmly established at the time of Duggan’s actions.

           COUNT II: ARTICLE 1, § 5 OF THE MICHIGAN
       CONSTITUTION (DEFENDANT DUGGAN IN HIS OFFICIAL
                 AND INDIVIDUAL CAPACITIES)

       55.      The foregoing paragraphs are repeated and incorporated as if fully set

forth herein.

       56.      The Michigan Constitution provides that “every person may freely

speak, write, express and publish his views on all subjects, being responsible for

the abuse of such right; and no law shall be enacted to restrain or abridge the

liberty of speech or the press. Const. 1963, Art. 1, § 5.

       57.      Notably, the rights of free speech under the Michigan and federal

constitutions are coterminous. In re Contempt of Dudzinki, 257 Mich App 96; 667

NW2d 68 (2003).

       58.      Duggan’s actions, as described, supra, are violative of the Michigan

Constitution’s provision of the right to free speech to all persons, including the

District.

       59.      Duggan has engaged in content and viewpoint discrimination against

Plaintiffs by abridging the District’s constitutional rights to free speech as provided

by the Michigan Constitution and favoring other similarly-situated actors,

including Cornerstone Schools.


                                            13
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.14 Filed 10/15/19 Page 14 of 24




      60.       Plaintiffs’ right not to be discriminated against on the basis of content

and viewpoint was firmly established at the time of Duggan’s actions.

     COUNT III: 42 USC § 1983 – FIRST AMENDMENT OF THE U.S.
               CONSTITUTION (DEFENDANT DDOT)

      61.       The foregoing paragraphs are repeated and incorporated as if fully set

forth herein.

      62.       The First Amendment of the United States Constitution provides, in

relevant part, “Congress shall make no law . . . abridging the freedom of speech . .

.”

      63.       Duggan and DDOT created a designated public forum by accepting a

wide array of advertisements for DDOT buses, the acceptance of which was

generally unrelated to the geographical, commercial, or political message

encapsulated by such advertisements.

      64.       The policy, custom, and practice of DDOT is to make advertising

space on its buses generally available for advertising purposes to an entire class of

speakers. (Exhibit A, p. 4, ¶ 13).

      65.       The District’s speech is compatible with the forum because it

advertises the District as a viable option for both students in the City of Detroit and

students outside of its borders.       The acceptability of Plaintiffs’ advertising is

demonstrated by the fact that DDOT allowed Plaintiffs to advertise on its busses

for years prior to the mandate from Defendant Duggan.

                                            14
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.15 Filed 10/15/19 Page 15 of 24




      66.    Plaintiffs’ advertising does not conflict with any of DDOT’s policy

practices or objectives.

      67.    DDOT violated Plaintiffs’ First Amendment rights by executing

Duggan’s directive to effectively discriminate against Plaintiffs on the basis of

content and viewpoint through impediment of the District’s contractual rights with

Outfront.

      68.    At the same time, DDOT favorably accepted advertisements from

Cornerstone Schools and replaced the Plaintiffs’ advertisements with Cornerstone

Schools’ advertisements.

      69.    That, upon information and belief, DDOT does not have an

advertising policy that only accepts advertisements from Detroit-based advertisers,

as DDOT has accepted advertising from the District for years prior.

      70.    DDOT has implemented a policy, custom, and/or practice that

excludes the District from advertising its selected content and viewpoint on DDOT

buses, despite its creation of a designated public forum that permits the type of

content with which the District’s advertisements are consistent.

      71.    Said policy, custom, and/or practice violates the District’s First

Amendment rights because it constitutes content and viewpoint discrimination.

      72.    Said policy, custom, and/or practice is neither narrowly tailored to

meet a compelling interest nor rationally related to a legitimate state interest.


                                          15
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.16 Filed 10/15/19 Page 16 of 24




      73.      DDOT will continue to engage in content and viewpoint

discrimination against the District by prohibiting the District from future

advertising.

      74.      Plaintiffs’ right not to be discriminated against on the basis of content

and viewpoint was firmly established at the time of DDOT’s actions.

    COUNT IV: VIOLATION OF ARTICLE 1, § 5 OF THE MICHIGAN
               CONSTITUTION (DEFENDANT DDOT)

      75.      The foregoing acts are repeated and incorporated as if fully set forth

herein.

      76.      The Michigan Constitution allows every person to “freely speak,

write, express and publish his views on all subjects . . . and no law shall be enacted

to restrain or abridge the liberty of speech or of the press.”               (Michigan

Constitution, Article 1, § 5).

      77.      DDOT’s actions, as previously described in Count III above, violate

the Michigan Constitution’s provision of the right to free speech to all persons,

including the District.

      78.      Said actions taken by DDOT for the purpose of suppressing the

District’s freedom of speech are violative of Michigan law.

      79.      DDOT has engaged in content and viewpoint discrimination against

the Plaintiffs by abridging the District’s constitutional rights to free speech as




                                           16
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.17 Filed 10/15/19 Page 17 of 24




provided by the Michigan Constitution and favoring other similarly-situated actors,

including Cornerstone Schools.

      80.   Plaintiffs’ right not to be discriminated against on the basis of content

and viewpoint was firmly established at the time of DDOT’s actions.

   COUNT V: PROMISSORY ESTOPPEL (DEFENDANT OUTFRONT)

      81.   The foregoing acts are repeated and incorporated as if fully set forth

herein.

      82.   Plaintiffs received a promise from Outfront to provide advertising

space on the transit tail of DDOT buses beginning on July 8, 2019 and continuing

through September 1, 2019, including the placement of 230 units of District

advertisement posters within the advertising space, in exchange for a sum certain.

      83.   Defendant Outfront should reasonably have expected to induce action

on Plaintiffs’ part, including expenses related to constructing, providing, and

paying for District advertisements on DDOT buses.

      84.   The District, in fact, relied on said promises made by Outfront,

expended time and resources on creating and providing said advertisements, and

reasonably expected Outfront to execute its promised obligations.

      85.   Outfront informed Dr. Coleman on July 3, 2019, that it would not

honor its promises in light of the directive of Duggan and DDOT.




                                        17
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.18 Filed 10/15/19 Page 18 of 24




       86.   Due to Outfront’s failure to fulfill its promise, the District suffered a

decline in new student enrollment compared to previous years, to which a

substantial portion of the District’s funding is tied.

       87.   It is clear that injustice to the Plaintiffs resulted and continues to result

from Outfront’s failure to honor its promises, and that injustice may only be

avoided by performance of Outfront’s promises.

    COUNT VI: BREACH OF CONTRACT (DEFENDANT OUTFRONT)

       88.   The foregoing acts are repeated and incorporated as if fully set forth

herein.

       89.   Plaintiffs clearly entered into valid contracts with Outfront, dated June

13, 2019. (Exhibit A and Exhibit B).

       90.   The contracts are written and require Outfront to provide advertising

space on DDOT buses beginning on July 8, 2019, through September 1, 2019.

       91.   Plaintiffs have historically advertised during this period via contracts

with Outfront because it is the main enrollment period for students in the K-12

system in the State of Michigan.

       92.   Notably, Plaintiff receives a specific funding amount per pupil from

the State of Michigan Department of Education for each student that enrolls at the

District.




                                           18
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.19 Filed 10/15/19 Page 19 of 24




      93.    Further, the District has enrolled significantly more new students

during the summer enrollment period from 2012-2018 when it began advertising

with Outfront.

      94.    The Plaintiffs have complied with the Plaintiffs’ obligations under the

contract including payment of all sums due pursuant to the subject contracts.

      95.    It is clear the Defendant breached its duty to provide a timely

advertising campaign pursuant to the specifications of the contract. (Exhibit A,

Advertising Period column, p. 1).

      96.    Defendant Outfront further breached its contract with Plaintiffs when

it failed to provide the substitute accommodations required under the contract after

failing to perform the initial bus advertising.

      97.    That representations made by Devin Holly to Dr. Coleman on July 3,

2019 clearly demonstrate Outfront intended to breach the subject contracts.

      98.    Plaintiffs assert said breaches are resulting in damages to the District

in the amount of Five-Million Dollars ($5,000,000.00).

      WHEREFORE, the Plaintiffs respectfully ask this Honorable Court to enter

the following relief:

      A.     A declaratory statement that:




                                          19
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.20 Filed 10/15/19 Page 20 of 24




           1.     Defendant DDOT created a designated public forum by

                  accepting a wide array of political, social, and commercial

                  advertisements from public and private advertisers; and

           2.     Defendants Duggan and DDOT engaged in content and

                  viewpoint discrimination when they permitted Detroit-based

                  school operators, such as Cornerstone Schools, to advertise in

                  said designated public forum while prohibiting Plaintiffs’

                  similar advertisements in the same forum.

     B.    A permanent injunction that prohibits Defendants Duggan and DDOT

           from    preventing    the    District   from    advertising,   including

           advertisements used for the District’s enrollment campaign, provided

           that the advertisements are compatible with the designated public

           forum referenced herein.

     C.    An order requiring:

           1.     DDOT to allow the District to post advertisements on DDOT

                  busses in the same, or similar, manner that it had been doing so

                  for years prior to Defendant Duggan’s order.

           2.     Outfront to post advertisements on DDOT buses and Outfront

                  billboards consistent with Outfront’s promises to Plaintiffs,

                  upon which Plaintiffs relied to their detriment;


                                       20
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.21 Filed 10/15/19 Page 21 of 24




            3.     DDOT to pay Plaintiffs for damages occurred as a result of its

                   breach of promise or contract with Outfront, of which the

                   District was a known beneficiary, as well as consequential

                   damages.

            4.     Outfront to pay Plaintiffs for damages for its breach of its

                   promised obligations and consequential damages;

            5.     DDOT to pay Plaintiffs actual and punitive damages for its

                   actions taken that violated Plaintiffs’ First Amendment rights

                   and rights under the Michigan Constitution, as well as costs and

                   attorney’s fees; and

            6.     Defendant Duggan to pay Plaintiffs actual and punitive

                   damages for his actions taken, in an individual capacity, that

                   violated Plaintiffs’ First Amendment rights and rights under the

                   Michigan Constitution, as well as costs and attorney’s fees,

                   consistent with 42 U.S.C. § 1983 and § 1988 and other relevant

                   statutes.

      D.    Award Plaintiffs any other relief the Honorable Court deems

reasonable and just.




                                          21
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.22 Filed 10/15/19 Page 22 of 24




                                      Respectfully submitted,

                                      LUSK ALBERTSON, PLC

                                      By: /s/ Robert T. Schindler
                                          By:      Robert T. Schindler (P70925)
                                          Attorneys for Defendant
                                          409 E. Jefferson, Fifth Floor
                                          Detroit, MI 48226
Dated: October 15, 2019                   (248) 258-2850


                          CERTIFICATE OF SERVICE

      The undersigned certifies that on October 15, 2019, he served a copy of

Plaintiff’s Verified Complaint for Civil Rights Violation, Injunctive Relief,

Declaratory Judgment, and Other Relief via the Court’s CM/ECF system upon all

attorneys of record in the above-captioned matter.



                                                     /s/ Robert T. Schindler
                                                                  Robert T. Schindler




                                        22
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.23 Filed 10/15/19 Page 23 of 24
Case 2:19-cv-13034-DPH-MJH ECF No. 1, PageID.24 Filed 10/15/19 Page 24 of 24
